DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continued application of 15/877,979 filed January 23, 2018, now issued as U.S. Patent No. 10,551,536 B2, which claims benefit of 62/450,959 filed January 26, 2017.
In view of the claims filed December 27, 2019, claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,551,536 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the invention of claims 1-20 of instant application fully encompasses the invention of claims 1-20 of U.S. Patent No.10,551,536 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamiyama et al. (US 7,622,188 B2).


    PNG
    media_image1.png
    332
    718
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    233
    707
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    306
    741
    media_image3.png
    Greyscale



Kamiyama et al. (abstract; Figure 3; col. 10, line 37-53) disclose islands-in-sea type composite fiber and the process for making the same. Kamiyama et al. also indicate that the sea part of the composite is a soluble polymer and comprise 100 or more island parts that are hardly soluble in a solvent. The island parts ranges from 10 to
1000 nm in cross-sectional profile and the adjacent islands to each other are 500 nm or less. In view of the substantially identical construction and dimensions of the islands-in- sea type composites and the process for making them, the examiner has a reasonable basis to believe that Kamiyama et al. clearly have disclosed the islands-in-sea type composite nanofiber and the microfiber being claimed.

    PNG
    media_image4.png
    423
    828
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    596
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    395
    818
    media_image6.png
    Greyscale

Regarding the utilities of the disclosed composite fibers, Kamiyama et al. (col. 10, line 21-36) clearly disclose the applications (or the knitting process) being claimed, namely, intermediate materials (substrates) such as woven and non-woven fabrics, knitted fabrics, felts for making garments such as jackets, skirts, pants and underwears, sportswear, clothings, etc. (see col. 10, line 21-35 for complete listing).

    PNG
    media_image7.png
    420
    821
    media_image7.png
    Greyscale

Kamiyama et al. (col. 18, line 64 to col. 19, line 7) also indicates that the garment making process also involves weaving. Therefore, the examiner has a reasonable basis to believe that the garment, weaving, or knitting features of claims 2, 3, 16, 20 have been met by the teachings of Kamiyama et al.

    PNG
    media_image8.png
    295
    811
    media_image8.png
    Greyscale

Regarding the recitation “melt blowing the polymer” feature of claim 10, Kamiyama et al. (col. 18, line 56) clearly indicate that the fiber drawing process involves blowing.

    PNG
    media_image9.png
    391
    818
    media_image9.png
    Greyscale

In view of the substantially identical compositions, constructions, and dimensions of the products disclosed in Kamiyama et al. and as claimed, the examiner has a reasonable basis to believe that the claimed air-permeability feature, the infrared transparent and visible light opaque features are inherently possessed by the products disclosed in Kamiyama et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re
Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594
(CCPA 1980).

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (US 7,622,188 B2).
Regarding claim 7 which claims that the polymer is a hydrocarbon, and claim 18 which claims that the polymer is polypropylene, although Kamiyama et al. disclose examples of composite fibers where PET and nylon are used, Kamiyama et al. (col. 5, line 15-29) also indicate the suitability of other polymers including polyethylene (hydrocarbon) can be used. Motivated by the expectation of success of developing a process for preparing polypropylene fibers for garments applications, it would have been obvious to one of ordinary skill in art to employed polypropylene in the disclosed process to obtain the invention of claims 7 and 18.

    PNG
    media_image10.png
    358
    811
    media_image10.png
    Greyscale


Allowable Subject Matter
12.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the ODP rejection is overcome. There is inadequate teaching in Kamiyama et al. (US 7,622,188 B2) to teach the polypropylene feature of claim 17.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
 January 12, 2021